Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation application filed Apr. 28, 2020.
Claims 1-20 are pending in the case. Claims 1 and 16 are independent claims.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of U.S. Patent No. 10,671,270. 
Instant Application No. 16/860,609
U.S. Patent No. 10,671,270
A beverage dispenser comprising: 

a first dispensing system configured to dispense a first plurality of beverages; 
a second dispensing system configured to dispense a second plurality of beverages; 
a touch-sensitive graphical display operable to simultaneously receive touch inputs from a first user and a second user, the first and second users being different, and the touch-sensitive 





a computer communicatively connected to the touch-sensitive graphical display, the computer executes computer readable code stored on a computer readable medium such that the computer operates the touch-sensitive graphical display to simultaneously present a first beverage selection section, a second beverage selection section, and a content section in the GUI in a non-overlapping manner, the first beverage selection section associated with the first dispensing system and the second beverage selection section associated with the second dispensing system, the computer receives touch event data 


a first dispensing system configured to dispense a first plurality of beverages; 
a second dispensing system configured to dispense a second plurality of beverages; 
a touch-sensitive graphical display operable to simultaneously receive a plurality of touch inputs the touch-sensitive graphical display comprising a digitizer that produces a list of touch 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (hereinafter Lim) U.S. Patent Publication No. 2013/0106690 in view of Brown (hereinafter Brown) U.S. Patent Publication No. 2014/0157128.
In regard to independent claim 1, Lim teaches a beverage dispenser comprising: 
a first dispensing system configured to dispense a first plurality of beverages  (see e.g. Fig. 4A and para [6]-[8]); a second dispensing system configured to dispense a second plurality of beverages (see e.g. para [32] - “The beverage dispenser 300 can include various components for dispensing a beverage, such as one or more of the following: a dispensing head, for dispensing the products; one or more repositories that store the products or ingredients for generating the products; and transfer components, such as ingredient systems …”); 
a computer communicatively connected to the touch-sensitive graphical display, the computer executes computer readable code stored on a computer readable medium such that the computer operates the touch-sensitive produces a first control signal to 
Lim does not expressly show the feature discussed below.  However, Lim expressly indicates that the dispenser can have multiple dispense heads and other components (see e.g. para [32].)  Furthermore, Brown teaches a touch-sensitive graphical display operable to simultaneously receive touch inputs from a first user and a second user, the first and second users being different, and the touch-sensitive graphical display operable to present a graphical user interface (GUI) (see e.g. para [42][46][47] – “a touchscreen that extends along an arc of dispense portion 120 at a central angle 1810 of 62 degrees … Two or more users can pour themselves a drink independently and simultaneously to increase throughput”); graphical display to simultaneously present a first beverage selection section, a second beverage selection section, and a content section in the GUI in a non-overlapping manner, the first beverage selection section associated with the first dispensing system and the second beverage selection section associated with the second dispensing system, the computer receives touch event data points representative of the touch inputs and from the touch-sensitive graphical display and associates the touch event data points between the first beverage selection section and the second input section, the computer then interprets a first gesture input from the first user from touch event data points associated with the first beverage selection section and a second gesture input from the second user from the touch event data points associated to the second beverage selection section (see e.g. Abstract and para ] – “Two or more users can pour themselves a drink independently and simultaneously to increase throughput by preventing waiting and queuing.”)  Both Lim and Brown are directed beverage dispensing touch screen input interface (see Brown para[13][42]).  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Lim and Brown in front of them to modify the system of Lim to include the above feature.  The motivation to combine Lim and Brown comes from Brown.  Brown discloses the motivation to allow multiple users to get beverage via a touch screen simultaneously (see Abstract and para [13] [42] [47]).
With respect to dependent claim 2, the modified Lim teaches the computer operates the touch-sensitive graphical display to present content in the content section based upon the touch inputs from at least one of the first user or the second user (see e.g. para [23][28] Fig. 4A-5A).  
With respect to dependent claim 7, the modified Lim teaches upon a predetermined period of time since any received touch inputs from the first or second user, the computer operates the touch-sensitive graphical display to present default content in the content section (see e.g. para [77]-“ The interface may return to the default state after dispensing of a custom beverage and/or after a threshold amount of idle time.”).  
With respect to dependent claim 8, the modified Lim teaches the touch-sensitive graphical display comprises a digitizer that produces a list of touch event data points representing received touch events sensed by the touch-sensitive graphical display and the computer receives the list of touch event data points and associates the touch event 
With respect to dependent claim 9, the modified Lim teaches the touch events sensed by the touch- sensitive graphical display are changes in touch state of the data points (see e.g. para [23][28] Fig. 4A-5A).  
With respect to dependent claim 10, the modified Lim teaches the computer operates the touch-sensitive graphical display to further present an ice selection section in the GUI simultaneously to the presentation of the first beverage selection section (see e.g. Fig. 5B – item 440), the second beverage selection section, and the content section in the GUI, and the computer associates the touch event data points between the first beverage selection section, second beverage selection section, and the ice selection section - 22 -and then interprets a third gesture input from touch event data points associated with the ice selection section and produces a third control signal in response to the third gesture input (see e.g. para [71] Fig. 5B 7D 7E – “receive an actuation of one of scroll buttons 420, receive an actuation of the ice button 440, receive an actuation of one or more of buttons 455-a through 455-d, receive an actuation of a button allowing a user to select a desired amount of carbonation”).  
With respect to dependent claim 11, the modified Lim teaches an ice dispensing system that receives the third control signal from the computer and operates to dispense ice upon receipt of the third control signal (see e.g. Fig 5B 7D 7E and para [34] [71] – “Another pump or pumps may be used to pump ice to a ).  
With respect to independent claim 16, the modified Lim teaches in a beverage dispenser having a graphical user interface (GUI) presented on a touch- sensitive graphical display, and at least a first dispensing system and a second dispensing system, a method of dispensing a beverage (see e.g. Brown Fig. 2A 4 and para [12] – “the beverage dispenser of the present disclosure provides for a plurality of dispensing stations each having a beverage dispense point comprised of a beverage dispenser. Each beverage dispenser may dispense any of the beverages provided to and available for dispensing at the beverage dispenser, and the same beverage may be dispensed concurrently from each of the plurality of beverage dispense stations.” The motivation to combine Brown and Lim is discussed above with respect to claim 1.), the method comprising: 
presenting a first GUI section within the GUI, the first GUI section being associated with the first dispensing system and comprising a first GUI icon (see para [45]-[49] – “the icons of screen region 405 may be moved counter clock-wise and clockwise”); presenting a second GUI section within the GUI, the second GUI section being associated with the second dispensing system and comprising a second GUI icon (see Fig. 4A and para [45]-[49] and Brown Abstract); 
presenting a content GUI section within the GUI, the content GUI section being non- overlapping to the first GUI section and the second GUI section; receiving a first 
identifying the first GUI icon or the second GUI icon presented in the GUI associated with the touch event data points (see Fig. 4A-4E para [45]-[49]); associating the touch event data points to at least one of the first GUI section or the second GUI section; operating the touch-sensitive graphical display to present content in the content section based upon the GUI section of the first and section GUI sections to which the touch event data points are associated; and interpreting the touch event data points within the GUI section of the first and second GUI sections to which the touch event data points are associated as a gesture input (see e.g. para [45]-[49]).  
With respect to dependent claim 17, the modified Lim teaches providing a command instruction to the first dispensing system if the touch event data points are associated to the first GUI section; and providing the command instruction to the second dispensing system if the touch event data points are associated to the second GUI section (see e.g. Brown para [42][46][47] – “a touchscreen that extends along an arc of dispense portion 120 at a central angle 1810 of 62 degrees … Two or more users can pour themselves a drink independently and simultaneously to increase throughput”.  The motivation to combine Brown and Lim is discussed above with respect to claim 1.)  
With respect to dependent claim 18, the modified Lim teaches the touch event data points are associated to the first GUI section and further comprising: selecting content for the content section based upon the association of the touch event data points to the 
With respect to dependent claim 19, the modified Lim teaches  further receiving touch event data points associated to the second GUI section subsequent and concurrent to the touch event data points associated to the first GUI section (see Fig. 4A-4E para [45]-[49] and Brown para [42][46][47]); and determining if the first command instruction has been provided to the first dispensing system; wherein upon providing the first command instruction to the first dispensing system  (see Fig. 4A-4E para [45]-[49]): selecting content for the content section based upon the association of the touch event data points to the second GUI section; operating the touch-sensitive graphical display to present the selected content in the content section; and providing a second command instruction to the second dispensing system based upon the touch event data points associated to the second GUI section (see e.g. Brown para [42][46][47] – Brown teaches that the two dispensing system share the same touch screen but process selection and dispensing independent from each other. The motivation to combine Brown and Lim is discussed above with respect to claim 1.).  
With respect to dependent claim 20, the modified Lim teaches the first GUI section, the second GUI section, and the content section are non-overlapping GUI sections forming a GUI layer of a hierarchy of GUI layers (see e.g. 7A-7D and para [84]-[87]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim  in view of Brown and further in view of Gutwein et al. (hereinafter Gutwein) U.S. Patent Publication No. 2009/0136632.
With respect to dependent claim 3, the Lim-Brown does not expressly show the content is selected from instructions, images, videos, selection suggestions, and advertisements.  However, Lim expressly indicates that “In some arrangements, the interface may include other icons, buttons, graphics, widgets or text, … or advertisements (see para [62])“  Furthermore, Gutwein teaches similar feature (see e.g. Fig. 7 and para [40] – “additional data display area 704 which can display a variety of information that may or may not be associated with the current user. For example, additional data display area 704 could display an update of user's financial portfolio, e-mail account information (i.e., new message status, message sender, subject, or alternatively the entire message), weather updates, news headlines, sports scores, and the like. The exact information content displayed may be selected by the user, by system 100 based on previous and/or current experience with the user (e.g. demographic criteria, beverage selection, and the like), or a combination of the two. Additional data display area 704 may also display advertisements and other promotional information”).  Both Lim and Gutwein are directed beverage dispensing interface (see Gutwein Fig. 7 and para [40]).  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Lim and Gutwein in front of them to further modify 
With respect to dependent claim 4, the modified Lim teaches the computer selects the content to present in the content section based upon the touch inputs of the first user (see Gutwein para [40] – “information content displayed may be selected by the user, by system 100 based on previous and/or current experience with the user”).  
With respect to dependent claim 5, the modified Lim teaches upon receipt of touch inputs from the second user, the computer selects the content to present in the content selection section based upon the touch inputs of the second user (see Gutwein para [40]).  
With respect to dependent claim 6, the modified Lim teaches the computer operates the touch-sensitive graphical display to present content in the content section based upon the touch inputs from the first user until the first control signal is sent to the first dispensing system, then the computer operates the touch-sensitive graphical display to present content in the content section based upon the touch inputs from the second user (see Gutwein para [40]).  
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim  in view of Brown and further in view of Falvo et al. (hereinafter Falvo) U.S. Patent Publication No. 2003/0201984.
With respect to dependent claim 12, the Lim-Brown does not expressly show the GUI further comprises a plurality of override sections, wherein the override The boundaries of the control areas may be hidden from view and may be revealed on the touchscreen in response to a user input.” See also Claim 9 - “the partitions of the touchscreen further include at least one entry control area, and the boundaries of the control areas are hidden from view”).  Both Lim and Falvo are directed to application navigation interface (see Falvo para [11] [12] – “The present invention is a method and apparatus for navigating an image viewed on a display screen … The image may have a plurality of selectable image portions.”).  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Lim and Falvo in front of them to further modify the modified system of Lim to include the above feature.  The motivation to combine Lim and Falvo comes from Falvo.  Falvo discloses the motivation to hide certain control elements from regular view to maximize display (see Abstract para [11]).
Claim 13 is rejected for its dependency from claim 12. Claim 13 would be allowable if rewritten in independent form. 

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Brown and further in view of Schiff et al. (hereinafter Schiff) U.S. Patent Publication No. 2013/0024465.
With respect to dependent claim 14, the Lim-Brown teaches the first beverage selection section presents a plurality of beverage selection options in a carousel configuration (see e.g. Fig. 4A and para [51] – “A user may interact with the user interface to initiate the movement of the carousel in various ways. In some arrangements, a user may actuate a scroll button (e.g., via arrows 420) to cause the carousel to rotate in a particular direction”).   Lim does not expressly show the computer interprets a flick gesture from the touch event data points associated with the first beverage selection section, and in response to the first gesture input, the computer operates the touch- sensitive graphical display to rotate the plurality of beverage selection options in the carousel configuration.  However, Schiff teaches similar feature (see e.g. Fig. 2, 4 and para[64] – “FIG. 2 illustrates another exemplary user display 400 on a user device according to aspects of the invention, showing a " carousel" based view, wherein a target user may use a finger gesture, such as a swipe, to navigate through different pages for evaluations of different dishes.”) Both Lim and Schiff are directed to application navigation interface.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Lim and Schiff in front of them to further modify the modified system of Lim to include the above feature.  The motivation to combine Lim and Schiff comes from Schiff.  Schiff discloses the motivation to allow user to navigate a carousel display of objects by swiping (see Abstract para [64]).
With respect to dependent claim 15, the modified Lim teaches the computer interprets a tap gesture from the touch event data points associated with the first beverage selection section, and the computer operates the touch-sensitive graphical display to return the carousel configuration to a home position (see e.g. para [53] – “region 450 may include a button 455-a that, when actuated, causes the carousel to display only brands of beverages that have bubbles; a button 455-b that, when actuated, causes the carousel to display only icons for beverages that have no bubbles” – a “home position” can be a position for all beverage with bubbles).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/PEI YONG WENG/Primary Examiner, Art Unit 2179